Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.
This action is in response to the communication filed on 8/25/22.
All objections and rejections not set forth below have been withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, regarding claims 1, 8, and 15, the examiner points out that the claimed idea of “generating authorization tokens for component certificates to be published…to the ledger” does not appear to have any standard meaning within the art.  Furthermore, the claim language appears to simply be a verbatim recitation from the disclosure.  However, applicant’s disclosure fails to specifically point out the nature of the claimed “authorization tokens” (e.g. are they devices, public keys, certificates, credentials…?), how such tokens are generated, and how such tokens enable component certificates to be published to the ledger.  

	Depending claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable by Dodson et al. (Dodson), “Trusted Supply Chain and Remote Provisioning with the Trusted Platform module” in view of Dodson et al. (Dodson-2), “Blockchain Augmentation of the Trusted Supply Chain”.

	Regarding claim 1, Dodson discloses:
	A computer-implementable method for attesting component certificates to particular devices comprising (e.g. Dodson, pg. 7 – the creation of platform certificates):
	Dodson discloses a system for creating a trusted supply chain (TSC), wherein component certificates are stored using a database.  Dodson, however, does not appear to explicitly teach the database as comprising a “distributed ledger”.  
	Dodson-2 also discloses a system for creating a trusted supply chain, wherein component certificates are stored using a database.  Dodson-2, furthermore teaches database as comprising a “distributed ledger” (e.g. Dodson-2, pg. 2, 4).  It would be obvious to one of ordinary skill in the art to augment Dodson’s TSC teachings with those of Dodson-2 because one of ordinary skill in the art would have been motivated by the teaching that Blockchain adds an additional layer of trust to the overall TSC (e.g. Dodson-2, pg. 4).
	Thus, the combination enables:
configuring an enterprise hosted integrity protected distributed ledger to publish certificates including the component certificates (e.g. Dodson-2, pg. 4, 8); 
generating authorization tokens for the component certificates to be published to the enterprise hosted integrity protected distributed ledger (e.g. Dodson, pg. 7, 8, 9 – TPM vendor provides a TPM with EK Cert (i.e. “authorization tokens”) to platform manufacturers for the purpose of allowing the manufacturer to publish certified manifests to the blockchain); 
generating a manifest for a device that includes component identifiers (e.g. Dodson, pg. 8, 12 – platform certificate comprising platform attributes); 
providing a verification mechanism that discovers the enterprise hosted integrity protected distributed ledger (e.g. Dodson, pg. 12 – step 5; Dodson-2, pg. 15 – DAPP for blockchain viewing); 
and retrieving the component certificates from the enterprise hosted integrity protected distributed ledger using the component identifiers in the manifest (e.g. Dodson, pg. 12 – step 4; Dodson-2, pg. 18).

Regarding claim 2, the combination enables:
wherein the enterprise hosted integrity protected distributed ledger is a block chain (e.g. Dodson-2, pg. 17).

Regarding claim 3, the combination enables:
wherein the manifest further includes unique component information comprising one or more of serial numbers, service tags, unique identifiers, and lot number (e.g. Dodson, pg. 12 – component data).

Regarding claim 4, the combination enables:
further comprising using a high security module to secure component certificates (e.g. Dodson, pg. 5, 8 – TPM secures platform certificates).

Regarding claim 5, the combination enables:
wherein the verification mechanism includes a mobile application on an end user device (e.g. Dodson, pg. 13, 16 - AutoVerify Tool allows end users to verify the integrity of their device).

Regarding claim 6, the combination enables:
wherein the retrieving of the component certificates includes using decryption keys to access the enterprise hosted integrity protected distributed ledger (e.g. Dodson, pg. 8, Platform end user verifies certificates using public key; Dodson-2, pg. 18).

Regarding claim 7, the combination enables:
further comprising publishing a signed device platform certificate to the enterprise hosted integrity protected distributed ledger (Dodson, pg. 12, step 3; Dodson-2, pg. 17).

Regarding claims 8 – 20, they are system and program claims, essentially corresponding to the above method claims, and they are rejected, at least, for the same reasons.  Furthermore, because the combination enables a system comprising a processor, data bus, and computer code as it was well known, and therefore obvious, to those having ordinary skill in the art to implement computing systems such as disclosed by Dodson using processors, data buses, and computing code.

Response to Arguments

Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive.

Applicant argues or alleges essentially that:
…
Applicant presents that the use of authorization tokens also known as authentication tokens and their use have a standard meaning in the industry, for example, the site https://ww fortinet com/resources/cybergiossary/authentication-token describes the use of authentication or authorization tokens to access an “application” such as component certificates. The authorization tokens are published to the ledger, as generated or provided by the “platform certificate generator 122.” Paragraph [0026] of the specification for example provides support for this feature.
…
(Remarks, pg.7)

Examiner respectfully responds:
The examiner respectfully disagrees, at least, for the reason that the applicant mistakenly argues that one of ordinary skill in the art would interpret an “authentication token” to be equivalent to an “authorization token”.  This position is mistaken because “authentication” and “authorization” have different meanings within the art.  Thus, one of ordinary skill in the art would not consider the definition of an “authentication token” to be applicable to the recitation of an “authorization token”.  Furthermore, the ‘Fortinet’ reference cited by the applicant does not support the applicant’s position that an “authentication token” is the equivalent to an “authorization token”.


Applicant argues or alleges essentially that:
…
… The Examiner presents at page 6 of the Office Action “generating authorization tokens for the component certificates to be published to the enterprise hosted integrity protected distributed ledger (e.g., Dodson, pg. 7, 8, 9 -TPM vendor provides a TPM with EK Cert (i.e., "authorization tokens") to platform manufacturers for the purpose of allowing the manufacturer to publish certified manifests to the blockchain).” Dodson describes the EK cert[ificate] as being associated with a platform. In contrast, claim 1 recites that the “authorization tokens” allow for the “component certificates to be published to the ... distributed ledger.” Therefore, the teaching of Dodson is different than what is recited by claim 1.  …
…
(Remarks, pg. 8)


Examiner respectfully responds:
The examiner respectfully disagrees, at least, for the reason that the applicant fails to show how the claimed “authorization token” differs from the EK certificate of Dodson.  The examiner maintains that Dodson’s EK certificate is a piece of information, i.e. “token”, which authorizes the platform to publish certified manifests to the blockchain, and thus, constitutes a “authorization token”.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/           Primary Examiner, Art Unit 2495